                                   UNITED STATES DISTRICT COURT                         Scheduled: 10:30 AM
                                                                                        Started: 10:54 AM
                                  FOR THE DISTRICT OF PUERTO RICO                       Ended: 11:05 AM
MINUTES OF PROCEEDINGS

HONORABLE AIDA M. DELGADO-COLON, U.S. DISTRICT JUDGE

COURTROOM DEPUTY: Sarah V. Ramón                           DATE: January 9, 2019

COURT REPORTER: Amy Walker                                 CASE: CR. 18-0413 (ADC)

                                                           ATTORNEYS:


UNITED STATES OF AMERICA                            AUSA Kelly Zenon-Matos
                                                    AUSA Vanessa Bonhomme

             VS.

1 Tomas Junior Sanchez-Gonzalez                     Ricardo Izurieta-Ortega

2 Johanny M. Feliciano-Gonzalez                     Francisco M. Dolz-Sanchez (excused)
                                                    Ruben Cerezo-Hernandez (excused)
3 Tomas Niochard Sanchez-Feliciano

4 Felix A. Perrocier-Garcia                         Edwin Prado-Galarza

5 Daniel Salaman-Rodriguez

6 Rosali Maldonado-Barreto                          Olga Shepard

7 Walkiria Grullon-Rodriguez                        Thomas R. Lincoln-San-Juan (excused)

8 Dianna Gonzalez-Agosto                            Claudia Mariela Izurieta-Berrios

9 Hector William Rabsatt

10 Edgardo R. Garcia-Santos                         Ignacio Fernandez-De-Lahongrais, (excused)


11 Angel L. Umpierre-Ramos                          Anita Hill (excused)

12 Anibal Rosado-Sanchez                            Raúl Mariani (substituted by Rafael Anglada)

13 Bryan S. Hernandez-Valcarcel                     Mariangela Tirado

14 Maria C. Carmona-Lozada                          Ramon L. Garay-Medina

15 Gabriel Figueroa-Pagan                           Ramon M Gonzalez-Santiago (excused)

16 Juan G. Rodriguez-Tosado                         Jason González

17 Steven A. Pagan-Rondon                           Carlos M. Sanchez-La-Costa

18 Orlando M. Torres-Bermudez                       Juan E. Alvarez-Cobián (excused)

19. Johnashley Rodriguez-Tosado                     Leonardo M. Aldridge (excused)
20 Jose R. Matos-Ortiz                    Lydia Lizarribar-Masini,

21 Omar Quinones-Rivera                   Juan A. Albino-Gonzalez

22 Luis A. Oquendo-Maldonado              Luis A. Guzman-Dupont (excused)

23 John M. Rentas-Rivera                  Jose Aguayo (substituted by Víctor Chico)

24 Luis Daniel Soto

25 Ruben Rivera-Chevere                   Maribel Flores-Fonseca (excused)

26 Luis N. Santiago-Medina                Juan Matos de Juan (excused)

27 Olga I. Torres-Laruy                   Jorge Luis Gerena-Mendez (excused)

28 Eduardo Lacodet-Leon                   Raymond Rivera-Esteves

29 Exel O. Santiago                       Miguel Oppenheimer

30 Edgardo Martinez-Encarnacion           Johnny Rivera-Gonzalez

31 Christian Febres-Gaetan                Jorge E. Rivera-Ortiz

32 Suhali Salaman                         Rafael Anglada-Lopez

33 Jennifer Santiago-Cabrera              Antonio Bauza-Torres

34 Eliud Acosta-Rivera       `            Ismael Rodriguez-Izquierdo (excused)

35 Mario J. Caban-Leon                    Edgar Sánchez

36 Noris Gautier-Rios                     Anotnio Bisbal

37 Domingo Castellanos-Pagan              Jose C. Romo-Matienzo

38 Kevin Roman-Bonilla                    Manuel L. Morales-Schmidt (excused)

39 Christian M. Santiago-Chittenden       Irma R. Valldejuli-Perez (excused)

40 Junior Tomas Sanchez-Gonzalez          Edwin E. Leon-Leon (excused)

41 Bryan J. Rivera-Conde                  Javier A. Morales-Ramos

42 Emmanuel Perrocier-Vazquez             Raymond L. Sanchez-Maceira

43 Kenneth L. Carrasquillo-Marrero

44 Edgardo Castellano-Rivera              Ernesto Hernandez-Milan

45 Jean Paul Castellano-Rivera            Humberto Guzman-Rodriguez

46 Carlos J. Melendez-Fernandez           Kendys Pimentel-Soto

                                      2
47 Carlos Melendez-Marrero             David Ramos-Pagan

49 Jonathan Gonzalez-Agosto           Diego H. Alcala-Laboy

50 Julio C. Rosado-Lacen              David J. Colon-Almenas

51 Hector A. Davila-Encarnacion       Victor P. Miranda-Corrada

52 Jose L. Sierra-Lopez

53 Jaime J. Baez-Torres               Melanie Carrillo-Jiménez (excused)

54 Otoniel Cabrera-Perez              Richard Dansoh

55 George A. Touma-Abreu

56 Jose L. Melendez-Ramos             Manuel San Juan (excused)

57 Carmelo E. Rivera-Rivera

58 Joel Beltran-Rosario

59 Josue O. Encarnacion-Torres        Julie A. Soderlund

60 Jomar Rashid Torres-Torres         Tim Bower-Rodriguez

61 Lee R. Fontanez-Monell             Jose Agustin Arce-Diaz (excused)

62 Edgardo R. Lebron-Diaz             Luz M. Rios-Rosario

63 Jean C. Rivera-Castro

64 Roberto C. Ayala-Cancel

65 Joshua L. Collazo                  Guillermo Macari

66 Omar Martinez-Encarnacion          Ian Carlos Garcia-Ferreras

67 FNU LNU aka: Bombi, Ollie

68 Carlos J. Caneda-Osorio            Robert Millán

69 Jose Z. Ortiz-Pabon                Yassmin González-Velez

70 Angel D. Pimentel-Serrano          Lillian N. Miranda-Rodriguez (excused)

71 Carlos Valladares-Pagan            Giovanni Jose Canino-Sanchez

72 Francisco Rosado-Besares           Marta T. Rey-Cacho (substituted by Antonio Bisbal)

73 Antonio Rodriguez-Aguilar          Jose A. Suárez-Santa

74 Alexander Falcon-Gonzalez          Saul Roman-Santiago

                                  3
75 Edwin Rodriguez-Torres                       Juan Masini, (excused)

77 Jose A. Arzola-Sanchez

78 Jaime Rivera-Rosario                         Emilio Morris-Rosa

79 Alex T. Gonzalez-Alcocer                     Rosa Ivette Bonini-Laracuente

80 Leroy F. Perez-Rivera

81 Juan N. Pagan-Encarnacion                    Thomas Trebilcock-Horan (excused)

82 Yadiel A. Rosario-Fontanez                   Hector J. Dauhajre (excused)

83 Rene R. Latony-Rosado                        Jose R. Gaztambide-Aneses

84 Wendy Lee Torres                             Miguel A. Rodriguez-Robles (excused)

85 Jose E. Reyes-Allende                        Jose G. Perez-Ortiz

86 Angel Luis Domenech-Maldonado                Mario A. Carrillo-Cotto

87 Felix L. Figueroa-Resto

88 FNU LNU aka: Chapu

89 Waldemar Vega-Torres                         Julio Cesar Alejandro-Serrano

90 Christian Rodriguez-Santos                   Ovidio E. Zayas-Perez

91 Yadiel A. Malave-Lopez                       Wilfredo Rios-Mendez

92 Sylkia Fernandez-Mitchell                    Marie L. Cortes-Cortes

93 Tomas Gonzalez-Lopez aka: Tomas Tomato       Miriam R. Ramos-Grateroles (substituted by
                                                Johnny Rivera)

94 Fernando Santiago-Chittenden                 Luis A. Rodríguez-Muñoz (excused)

95 Zeuleimary Ramos-Santiago                    Fernando Omar Zambrana-Aviles (excused)

96 Dereshley Fuertes-Feliciano aka: Dere        Francisco M. Dolz-Sanchez (excused)
                                                Ruben Cerezo-Hernandez (excused)
97 FNU LNU aka: Yaniel


CASE CALLED FOR A THIRD STATUS CONFERENCE:

Government informed the following:




                                            4
          Defendants 3, 43 and 57 are currently serving federal sentences. Has already requested their
           immediate transfer to the jurisdiction to afford that the initial appearance be held along with
           further proceedings.
          Defendant #77 was arrested in Texas last month and arrangements are being made to have him
           transferred to the jurisdiction.
          Proffer sessions have been done with defense attorneys that have requested the same and will
           be meeting with remaining defense attorneys, if requested.
          Plea offers requested have also been sent.
          Third discovery package is available at US Attorney’s Office. Package is pertaining to all
           defendants and includes overt acts at state level.
          Fourth discovery package shall be made available in the next 3 weeks and will include overt acts
           of arrests from 2016.
          Discovery package regarding videos in their possession shall also be provided.
          A fifth individualized discovery package will be provided.
          Government informed they will need to reschedule the evidence inspection. Drugs are at the
           DEA Lab and should be returned by February 20, 2019. Therefore, the dates of the evidence
           inspection are the following: February 26-27, 2019 and March 5-6, 2019.
          A signed plea agreement was sent to attorney Aldridge as to his client.

Defense attorneys present had discovery issues. Some were addressed and solved informally with

Government’s counsel and others were addressed to the Court:

          Attorney Miranda, requested ruling on his Motion to Withdraw. 1
          Attorney Dansoh met with Government’s counsel and addressed discovery matters and will see
           his client today.
          Attorney Ríos requested that the Government provide a detailed list of the items being provided
           in discovery. Discovery is lengthy and burdensome to be reviewing discovery without having an
           itemized list of what is contained within the discovery package.
          Attorney Sánchez-Maceira informed his client will be entering a plea of guilty. Requested a plea
           deadline and will meet with Government’s counsel to discuss discovery issues.




1
    Request Granted. CJA counsel to be appointed.
                                                        5
       Attorney Tirado will make arrangements to pick up the hard copy of the discovery package and
        requested a plea offer be extended. 2
       Attorney Bisbal informed that some discovery is missing as to his client, will address matter with
        Government’s counsel. As to defendant #72, attorney Rey-Cacho will schedule a proffer session
        with the Government.
       Attorney Millán has received second discovery package. 3
       Attorney Romo informed he has received all 3 discovery packages and is just waiting for specific
        discovery requested be provided to file a motion to suppress.
       Attorney Suarez-Santa informed that his client is an open-heart surgery survivor and he has not
        been receiving proper medical treatment.4
       Attorney Garay filed motion seeking authorization for his client to assist him and be present at
        the on-sight inspection he will conduct. Authorization is sought to avoid her violating her
        conditions of release, which do not allow her to enter the Figueroa Ward. 5
       Attorney Chico informed that defendant is also charged in CR. 17-158 (PAD) and attorney
        Aguayo is negotiating both cases.
       Attorney Johnny Rivera has no discovery or specific issues as to his client. However, informed
        on behalf of attorney Miriam Ramos that she needs to schedule a proffer session with
        Government’s counsel.
    After hearing the parties, the Court set the following hearing and deadlines:
            Discovery Deadline due by February 9, 2019.
            Dispositive Motions due by March 1, 2019.
            Response to Motion due by March 15, 2019.
            Trial date to be set for the first 10-12 defendants. Parties placed on notice of a short calendar
             call.
                                                                       S/Sarah V. Ramón
                                                                       Courtroom Deputy Clerk




2
  AUSA Bonhomme clarified that discovery has always been provided in the case, by means of hard copies. Therefore, counsel needs
to verify and obtain discovery packages at the US Attorney’s Office.
3
  AUSA Zenón advised counsel that a third discovery package is available for pickup
4
  Court ordered that within the next ten days, MDC submit a report on the medical treatment being provided to defendant Antonio
Rodriguez‐Aguilar.
5
  Request at Motion filed at ECF No. 754 is Granted. Counsel is to advise the US Probation Officer if she indeed needs to be present
and coordinate date and time with supervising probation officer. Authorization strictly granted to afford defendant only to enter the
Ward with counsel and defendant is to leave the ward along with counsel.
                                                                 6
